DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, first, “determine a total cooking time for each of a plurality of the cooking bays” (ln. 10), followed by, “adjusting the offset using a rate of change of the temperature of each food item determined by the temperature probe to predict the cooking time” (lns. 15–16). Independent claim 8 also now recites similar limitations. The limitations render each claim indefinite because it does not make sense to predict the cooking time after it has already been determined. Applicant should amend each claim to make clear—as the specification does—that the cooking time initially determined is an estimate, and that the estimate is updated based on predictions made in light of temperature data. To align the claims and specification, Applicant should employ language from the specification itself—primarily para. 19 of the submitted specification—as much as possible.
Claim 7 recites “a temperature probe associated with one or more of the cooking bays.” However, claim 1 from which it depends now already recites “a temperature probe for insertion into the food item received in the cooking bay,” and so the limitation in claim 7 is unnecessarily duplicative.
Claim 7 recites, “wherein the control module adjusts the cooking time for each cooking bay based on the rate of increase of temperature of the food item.” However, claim 1 now similarly recites “adjusting the offset using a rate of change of the temperature of each food item” (ln. 15). There is a similar relationship between dependent claim 12 and independent claim 8. Claims 7 and 12 are indefinite because it’s unclear how both the offset and the cooking time would be adjusted, i.e. as if separately. It seems that the cooking time adjustment would necessarily affect the offset, and so mentioning them separately is confusing. This confusion is also amplified by the issue with the “predict the cooking time” language mentioned above. Because the exact difference—if any—between these claim limitations is unclear, these claims will be examined together with the understanding that they are referring to the same concept.
Claims 2–6 and 9–11 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The apparatus claims 1–7 fairly match method claims 8–12, such that examining them together (with the apparatus claims as model) is suitable.
Claims 1, 2, 4, 7–9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al. (US Pub. 2004/0020917) in view of Koennings et al. (US Pub. 2017/0224148).
	Claims 1, 7, 8, and 12: Sauter discloses a cooking apparatus (2) for cooking multiple food items, the cooking apparatus comprising:
a housing (5) comprising multiple separate cooking bays (8, 9), each cooking bay comprising a compartment with a heating element (255, 260) for cooking food items;
a control module (200) communicatively linked to each of the cooking bays (see fig. 3) to receive or determine a cooking time (70, 72; para. 18, “cook time”) and cooking temperature (para. 18, “temperature settings”) for the food item received by the respective cooking bay; and
a coordination module (225) configured to:
determine a total cooking time for each of a plurality of the cooking bays (see, e.g., para. 20 discussing “sixty minutes” and “twelve minutes”);
determine the cooking bay with the longest associated cooking time (para. 21, “longest cook time first”);
determine an offset of the start of the cooking process for each of the other cooking bays such that the cooking times of all the cooking bays end approximately simultaneously (para. 20, “the start of the second cooking operation would be automatically delayed by CPU 200 for approximately forty-eight minutes”); and
at each determined offset, direct the respective cooking bay to start the cooking process at the cooking temperature (para. 20, “enough time to allow for the twelve-minute cook time and, preferably, an ample warm-up period”).
Sauter does not disclose a temperature probe for insertion into the food item received in the cooking bay; or adjusting the offset using a rate of change of the temperature of each food item determined by the temperature probe to predict the cooking time.
However, Koennings teaches a food control system with similar effects, including a temperature sensor 310 that may be inserted into food (para. 34, “inserted into the food component”) and is associated with one of a plurality of kitchen appliances (para. 55). Koennings teaches using the measured temperature to compute a prediction value that is comparable with an expected cooking termination time (para. 16) that is associated with multiple food processing steps (para. 53, “terminate their food processing steps substantially simultaneously”), and where the predicted cooking completion time deviates from other cooking steps, a controller will adjust the cooking steps to resynchronize the cooking completion times (described in an example in para. 54).
It would have been obvious to one of ordinary skill in the art to implement the food probe and temperature-based cooking time offsetting taught by Koennings into the cooking bays and coordination module of Sauter to improve cooking results while still ending the cooking times approximately simultaneously.
Claims 2 and 9: Sauter discloses that the cooking times for each of the cooking bays are received from a user (input via 205, 210).
Claims 4 and 11: Sauter discloses that the cooking times of the cooking process comprise time to preheat the cooking bay and time to complete cooking of a food item in the cooking bay (para. 20, “enough time to allow for the twelve-minute cook time and, preferably, an ample warm-up period”).
Claim 6: Sauter discloses that approximately simultaneously comprises end times of cooking times of the cooking bays being within one minute of each other (this is fairly suggested from at least para. 21, “at precisely the same time”).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauter in view of Koennings as applied to claims 1 and 8 above, and further in view of Manuel et al. (US Pub. 2015/0064314).
Sauter does not disclose that each of the cooking times can be determined by retrieving the cooking times from a database of predetermined cooking times, based on a food item to be cooked in the respective cooking bay and based on a cooking type for the respective cooking bay.
However, employing a database of predetermined cooking times is already known in the art, as disclosed in Manuel (see figs. 3 and 4 each showing a suggested cooking time resulting from a database search after inputting a cooking type).
It would have been obvious to one of ordinary skill in the art to add the cooking times database of Manuel to the control module of Sauter to make it easy for a user to initiate an appropriate cooking time.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauter in view of Koennings as applied to claim 4 above, and further in view of Helm et al. (US Pub. 2016/0258634).
Sauter discloses an output device (250).
Sauter does not disclose its output device outputting an indication to a user that preheating has finished for the user to insert the food item into the respective cooking bay.
However, alerting a user that preheating has finished is well known in the art, as for example shown in Helm (para. 52 explains that a display and/or acoustic signal alerts a user that preheating has finished for food to be inserted).
It would have been obvious to one of ordinary skill in the art to add the preheating completion indication of Helm into the output device of Sauter to alert a user as to when the food should be inserted into the cooking bay.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761